The defendant, Anthony DiCanio, was indicted jointly with John Letter, tried and convicted in the Atlantic Quarter Sessions, as charged in the indictment, for the crime of robbery, and sentenced. The judgment and conviction were reviewed by the Supreme Court on error, and the entire record of the proceedings had upon the trial were certified and returned. The conviction of Letter was reversed, and as to DiCanio was affirmed; whereupon the latter, DiCanio, sued out a writ of error from this court to review the judgment of the Supreme Court affirming his conviction.
The judgment against DiCanio will be affirmed, for the reasons given in the Supreme Court in the case of State v. Letter andDiCanio, 4 N.J. Mis. R. 395, as to the guilt of the defendant DiCanio.
For affirmance — TRENCHARD, PARKER, BLACK, KATZENBACH, LLOYD, WHITE, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, DEAR, JJ. 11.
For reversal — None. *Page 189